Fourth Court of Appeals
                               San Antonio, Texas
                                     March 14, 2019

                                   No. 04-18-00345-CR

                              Comfort Delando ROBERTS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR11457
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
       Appellant’s motion to file a second amended reply brief is GRANTED. Appellant’s
second amended reply brief was filed on March 11, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court